[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1054

                     UNITED STATES,

                       Appellee,

                           v.

                      ELWIN BAKER,

                 Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MAINE

      [Hon. D. Brock Hornby, U.S. District Judge]

                         Before

                  Selya, Circuit Judge,
            Campbell, Senior Circuit Judge,
               and Lynch, Circuit Judge.

 Joseph S. Berman and Berman &amp; Dowell on brief for appellant.
 Jay P. McCloskey, United States Attorney, Jonathan A. Toof and
F. Mark Terison, Assistant United States Attorneys, on brief for
appellee.

July 1, 1998

        Per Curiam.  Upon careful review of the briefs and
record, we perceive no merit in defendant's appellate
arguments.  Particularly, the district court considered the
appropriate factors in revoking defendant's supervised release
and in imposing a term of imprisonment.  We will not second-
guess the district court's assessment of witness credibility
and resolution of the conflicting evidence as to the time of
the sexual assault.  The upward departure was amply supported
by the record and reasonable in degree.  We decline to address
the constitutional arguments that defendant raises for the
first time on appeal.
          Affirmed.  See 1st Cir. Loc. R. 27.1.